Citation Nr: 0400701	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  98-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for ethmoid sinusitis, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
A notice of disagreement was filed in August 1998, a 
statement of the case was issued in November 1998, and a 
timely substantive appeal was received in December 1998.  
Since this time, the RO has addressed other claims raised by 
the veteran.  None of these rating actions have been appealed 
to the Board.  Thus, no other issue is before the Board at 
this time.    


REMAND

In written argument submitted by the veteran's representative 
in December 2003, it was requested that the Board remand this 
case to the RO for additional development.  The veteran filed 
this claim in September 1997 and a VA examination was held in 
April 1998.  At this time, the examiner noted that not all 
the veteran's records were available for review. 

This disability has been evaluated as 10 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6511 (chronic ethmoid 
sinusitis) (2003) (this claim was filed in September 1997, 
accordingly, the old criteria effective before October 7, 
1996, is not applicable to this case).  Under this Diagnostic 
Code, a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following this section provides that an "incapacitating 
episode" of sinusitis means one that requires bed rest and 
treatment by a physician under 38 C.F.R. § 4.97. 

The veteran contends that he has a least six non-
incapacitating episodes per year.  Based on the dated VA 
examination report and the current medical evidence of 
record, the Board finds that it cannot make this 
determination without a more recent VA examination in which 
the examiner has had the opportunity to review the veteran's 
complete medical records. 

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to support his claim, 
(b) of the information and evidence that 
VA will seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran is asked to provide 
any additional information that would 
support his contention that he has at 
least six non-incapacitating episodes of 
sinusitis per year (statements from 
friends, the veteran's doctor, etc.).  

2.  The RO should arrange for an 
appropriate VA examination to determine 
the nature and extent of the veteran's 
ethmoid sinusitis.  The purpose of this 
evaluation is to determine the nature and 
extent of this disorder.  The examiner in 
conjunction with the examination must 
review the claims folder, or the 
pertinent medical records contained 
therein.  All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and objective clinical findings.  
Following the examination and a review of 
the record, the examiner should provide a 
response to the following question:

Is it at least as likely as not (a 
50% or higher degree of probability) 
that the veteran suffers six non-
incapacitating episodes per year of 
sinusitis characterized by 
headaches, pain, and purulent 
discharge or crusting?
 
An explanation of this opinion would be 
of great assistance to the Board. 

3.  After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record and determine if a higher 
rating can be assigned.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




